Name: Commission Regulation (EEC) No 1061/85 of 25 April 1985 amending Regulation (EEC) No 3749/83 as regards the amounts expressed in ECU
 Type: Regulation
 Subject Matter: trade policy;  trade;  monetary relations
 Date Published: nan

 No L 113/ 10 Official Journal of the European Communities 26. 4 . 85 COMMISSION REGULATION (EEC) No 1061/85 of 25 April 1985 amending Regulation (EEC) No 3749/83 as regards the amounts expressed in ECU THE COMMISSION OF THE EUROPEAN COMMUNITIES, respect of certain products from developing coun ­ tries ( 5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin ,Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 1 (3) thereof, Article 1 Regulation (EEC) No 3749/83 is hereby amended as follows : 1 . In Article 7 (2), '2 000 ECU' is replaced by '2 355 ECU'. 2. The footnote to Article 7 (2) is replaced by the following : 'The equivalent in national currencies of the ECU is as follows : Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 to textile products origina ­ ting in developing countries (2), and in particular Article 1 (3) thereof, Having regard to Council Regulation (EEC) No 3564/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain agricul ­ tural products originating in developing countries (3), and in particular Article 1 (3) thereof, 1 ECU 45,3837 Belgian franc/ Luxembourg franc 2,23596 German mark 2,52050 Dutch florin 0,592085 Pound sterling 8,09937 Danish krone 6,85840 French franc 1 383,98 Italian lira 0,721675 Irish pound 92,1772 Greek drachma Having regard to Decision 84/637/ECSC of the repre ­ sentatives of Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 December 1984 applying for 1985 generalized tariff preferences for certain steel products originating in developing countries (4), and in parti ­ cular Article 1 (2) thereof, The amounts in the national currencies which result from the conversion of the amounts expressed in ECU may be rounded up.' 3 . In the second subparagraph of Article 10 (2), ' 140 ECU' and '400 ECU' are replaced by ' 165 ECU' and '470 ECU' respectively.Whereas, to take account of monetary evolution, it is necessary to modify the amounts in ECU fixed in 1983 in Articles 7 and 10 of Commission Regulation (EEC) No 3749/83 of 23 December 1983 on the defi ­ nition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27. 12. 1984, p. 1 . It shall apply from 1 May 1985 . (2) OJ No L 338 , 27 . 12 . 1984, p . 98 . (3) OJ No L 338 , 27 . 12 . 1984, p . 183 . (4) OJ No L 338 , 27 . 12 . 1984, p . 225 . (5) OJ No L 372, 31 . 12 . 1983, p. 1 . 26 . 4. 85 Official Journal of the European Communities No L 113/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1985 . For the Council COCKFIELD Vice-President